Citation Nr: 1503985	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for a right meniscal tear, status post-surgical repair with patellar spurs, degenerative joint disease and residual scarring, effective June 26, 2013.  

4.  Entitlement to an initial compensable rating for right patellar tendonitis (now a right meniscal tear, status post-surgical repair with patellar spurs, degenerative joint disease and residual scarring), effective October 11, 2006.  

5.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee with patellar spurs, effective June 26, 2013.  

6.  Entitlement to an initial compensable rating for left patellofemoral syndrome (now degenerative joint disease of the left knee with patellar spurs), effective October 11, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from August 1987 to August 1993.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014, the appellant was unable to attend a video conference with the undersigned Acting Veterans Law Judge.  He was offered the opportunity for another video conference which he accepted.  However, that video conference has 

yet to be scheduled.  Accordingly, the case is REMANDED for the following action:

The AOJ must schedule the appellant for a video conference with a member of the Board.  

In the event that the appellant does not report for a scheduled video conference, a copy of the notice informing him of the date, time, and location of the videoconference must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

Following the video conference, the AOJ must return the case to the Board.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




